Citation Nr: 0616958	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-29 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran submitted a timely notice of disagreement 
with the September 19, 2002, Regional Office decision denying 
his application to reopen his claim of entitlement to service 
connection for a chronic left knee disorder to include a 
tumor and swelling.  


REPRESENTATION

Appellant represented by:	Justo T. Micu, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service with the New Philippines 
Scouts from July 1946 to May 1949.  

In a September 19, 2002, decision, the Manila, The Republic 
of the Philippines, Regional Office (RO) denied the veteran's 
application to reopen his claim of entitlement to service 
connection for a chronic left knee disorder to include a 
tumor and swelling.  The veteran was informed in writing of 
the decision and his appellate rights in September 2002.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO decision which 
determined that the veteran had not submitted a timely notice 
of disagreement (NOD) with its September 19, 2002, decision.  
The veteran is represented in this appeal by Justo T. Micu, 
Attorney.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  In reviewing the 
record, the Board observes that the veteran has not been 
issued a VCAA notice which addresses the issue of whether a 
timely NOD with the September 19, 2002, RO decision had been 
received.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to appellants.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2005) are fully met.  

2.  Then readjudicate whether the veteran 
submitted a timely NOD with the September 
19, 2002, RO decision denying his 
application to reopen his claim of 
entitlement to service connection for a 
chronic left knee disorder to include a 
tumor and swelling.  If the determination 
remains adverse to the veteran, the 
veteran and his attorney should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on his claim, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


